 
Exhibit 10.5
 
GUARANTY
 


The undersigned, BLACKWATER MIDSTREAM CORP. a Nevada corporation ("Guarantor"),
hereby executes this Guaranty (“Guaranty”) effective as of July 15, 2010 solely
for the purpose of evidencing Guarantor’s agreement to unconditionally and
irrevocably guarantee the prompt payment and performance of any and all
obligations (collectively, the “Guaranteed Obligations”) of BLACKWATER GEORGIA,
L.L.C., a Georgia limited liability company and an affiliate of Guarantor
(“Purchaser”) arising under that certain Asset Purchase Agreement (“Purchase
Agreement”), dated April 1, 2010, by and between NUSTAR TERMINALS OPERATIONS
PARTNERSHIP L.P., a Delaware limited partnership, and Purchaser, including
without limitation, Purchaser’s indemnification obligations under Article IX of
the Purchase Agreement.


SECTION 1. Construction of Guaranty.  (a)Guarantor guarantees that the
Guaranteed Obligations shall be paid or performed, as the case may be, strictly
in accordance with the terms of this Guaranty.  The obligations of the Guarantor
under this Guaranty are independent of the Guaranteed Obligations and a separate
action or actions may be brought and prosecuted against the Guarantor to enforce
this Guaranty in respect of the payment and performance of the Guaranteed
Obligations.  This Guaranty is a guarantee of payment, not collection, and the
liability of the Guarantor under this Guaranty shall be unconditional and
absolute, irrespective of, and the Guarantor hereby irrevocably waives any
defenses it may now or hereafter have in any way relating to, any or all of the
following:
 
(i) any lack of validity or enforceability of any of the Guaranteed Obligations;
 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other amendment or waiver of
or any consent to departure from this Guaranty, including, without limitation,
any increase in any obligation of the Purchaser hereunder; and
 
(iii) any bankruptcy, insolvency, reorganization or other proceeding or
arrangement affecting Purchaser, or any reorganization, recapitalization or
change in control of, any sale of assets or merger by, any dissolution or
winding up of, or any other transaction, event or circumstance affecting,
Purchaser, Guarantor or any affiliate of either.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of the Guaranteed Obligations is rescinded or
must otherwise be returned by Seller or any other person upon the insolvency,
bankruptcy or reorganization of Purchaser or any other person or otherwise, all
as though such payment had not been made.
 
(b) The Guarantor hereby waives (i) promptness, diligence, notice of acceptance
and any other notice with respect to the Guaranteed Obligations and this
Guaranty, (ii) presentment, protest and notice of protest or dishonor of any
evidences of indebtedness or other obligations guaranteed hereunder, (iii) any
statute of limitations affecting Guarantor’s liability under this Guaranty or
the enforcement of this Guaranty, and (iv) all principles or provisions of law,
statutory or otherwise, that are or might be in conflict with the terms of this
Guaranty.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The Guarantor also hereby waives any claim, right or remedy which Guarantor
may now have or hereafter acquire against Seller that arises hereunder,
including, without limitation, any claim, remedy or right of subrogation,
reimbursement, exoneration, contribution, indemnification, or participation in
any claim, right or remedy of Seller against Purchaser or against any security
which Seller now has or hereafter acquires, whether or not such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise, unless and until all of the Guaranteed Obligations and all other
amounts payable and other obligations guaranteed under this Guaranty shall have
been fully and irrevocably paid to Seller.
 
(d) Guarantor hereby subordinates any obligation of Purchaser to Guarantor or
any affiliate of Guarantor (the “Subordinated Obligations”) to the prior, full
and irrevocable payment and performance of all Guaranteed Obligations to Seller,
and any amount paid, received or recovered by Guarantor or any affiliate of
Guarantor with respect to or on account of the Subordinated Obligations shall be
held in trust for Seller and paid over to Seller upon demand to be held as
collateral for, or for application to the payment of, the Guaranteed
Obligations.
 
SECTION 2. Guarantor Acknowledgement.  Guarantor hereby acknowledges (i)
Guarantor is entering into this Guaranty as a material inducement for Seller to
enter into the transactions contemplated by the Purchase Agreement, and that but
for this Guaranty, Seller would not enter into such transactions; and (ii)
because Guarantor is an affiliate of Purchaser, Guarantor will realize material
benefits from the consummation of the transactions contemplated by the Purchase
Agreement.
 
SECTION 3. Continuing Guarantee.  This Guaranty is a continuing guaranty and
shall (i) remain in full force and effect until Purchaser shall have performed
in full the Guaranteed Obligations, (ii) be binding upon the Guarantor and its
successors and assigns and (iii) inure to the benefit of and be enforceable by
Seller and its successors and assigns.
 
SECTION 4. No Waiver; Remedies.  No failure on the part of Seller to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
SECTION 5. Expenses.  Guarantor agrees that it will upon demand pay to Seller
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that Seller may incur as
a result of the failure by the Guarantor to perform or observe any of the
provisions hereof.
 
SECTION 6. Severability.  If any term or other provision of this Guaranty is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Guaranty shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by the Purchase Agreement is not affected in any
manner materially adverse to any party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Guaranty so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions be consummated as originally
contemplated to the fullest extent possible.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7. Entire Agreement; Assignment.  This Guaranty constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof.  This
Guaranty shall not be assigned by operation of law or otherwise, except that
Seller may assign all or any of its rights hereunder to any affiliate or
affiliates of Seller.
 
SECTION 8. Parties in Interest.  This Guaranty shall inure to the benefit of
Seller and its successors in interest and assigns, and nothing in this Guaranty,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Guaranty.
 
SECTION 9. Governing Law.  This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of Texas applicable to contracts executed
in and to be performed therein, irrespective of its principles of conflicts of
laws.  Any claims arising from or related to this Guaranty (whether in contract,
tort or otherwise) shall be governed by the laws of the State of Texas.
 
SECTION 10. Headings.  The descriptive headings contained in this Guaranty are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Guaranty.
 
SECTION 11. Notices.  All notices or other communications required hereunder
shall be in writing, shall be addressed as specified below and shall be deemed
to have been given:  (a) at the time of delivery when delivered personally;
(b) upon receipt when sent by Federal Express, or similar recognized overnight
service; or (c) upon completion of successful transmission (with electronic
confirmation of receipt) when sent by facsimile (unless transmission is
completed outside recipient’s normal working hours, in which case such notice
shall be deemed given at the start of recipient’s next business day),
immediately followed by U.S. posting, postage prepaid.
 
Seller:
 
NUSTAR TERMINALS OPERATIONS PARTNERSHIP L.P.
c/o NuStar Energy L.P.
2330 Loop 1604 W.
San Antonio, Texas  78248
Attn: Tommy Stuchell, Vice President
Phone: (210) 918-4369
Fax: (210) 918-3521

 
 
 

--------------------------------------------------------------------------------

 
 
Guarantor:
 
BLACKWATER MIDSTREAM CORP.
660 Labauve Drive
Westwego, LA  70094
Attn:  Dale Chatagnier, Chief Operating Officer
Phone: (504) 340-3000
Fax: (504) 340-9406
Purchaser:
 
BLACKWATER GEORGIA, L.L.C.
660 Labauve Drive
Westwego, LA  70094
Attn:  Frank Marrocco, Chief Commercial Officer
Phone: (504) 340-3000
Fax: (504) 340-9406



 
Any party may change its address or facsimile number by providing written notice
to the other party in accordance with the foregoing.
 
This Guaranty is executed by Guarantor’s duly authorized representative as of
the date first written above.
 

     
GUARANTOR:
                 
BLACKWATER MIDSTREAM CORP.
           
 
   
By: /s/ Dale Chatagnier
 
 
   
Dale Chatagnier, Chief Operating Officer
 

 